129 F.3d 127
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kofi OBENG-AMPONSAH, Plaintiff-Appellant,v.ROHR, INC.;  David Ramsey;  Al Majors;  Frank Ferrone;Marcia Carruthers, Defendants-Appellees.
No. 95-55211.
United States Court of Appeals, Ninth Circuit.
Submitted November 4, 1997.**Decided Nov. 6, 1997.

Appeal from the United States District Court for the Central District of California, No. CV-94-03909-kn (CE);  David V. Kenyon, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Kofi Obeng-Amponsah appeals pro se the district court's summary judgment for the defendants in his action under 29 U.S.C. § 1132(a) of the Employment Retirement Income Security Act ("ERISA"), seeking to recover benefits allegedly due to him under the terms of his former employer's long term disability benefits plan.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We review de novo the district court's grant of summary judgment.  See Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989).  Because the benefits plan gives the administrator discretionary authority to determine whether a participant is eligible for benefits, we review the administrator's decision to deny benefits for an abuse of discretion.  See Bogue v. Ampex Corp., 976 F.2d 1319, 1324-25 (9th Cir.1992).


4
Here, the administrator denied Obeng-Amponsah's application for long term disability benefits because there was no objective medical evidence that he suffered from a disabling medical condition as defined by Rohr's long-term disability benefits plan.  We conclude that the administrative record supports the administrator's decision to deny benefits.1  See id. at 1326.


5
We have considered Obeng-Amponsah's remaining contentions, and we conclude that they lack merit.

AFFIRMED.2


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Even assuming that a more stringent form of the abuse of discretion standard is appropriate in this case, our conclusion would be the same.  See Bogue v. Ampex Corp., 976 F.2d 1319, 1325 (9th Cir.1992)


2
 Obeng-Amponsah's motions to file a late reply brief, a supplemental excerpt of record, and a supplemental brief are denied